UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
CLAY MARTINEZ,

                                    Plaintiff,                    ORDER
                                                                  20-CV-3167 (MKB) (SJB)
                           v.

35-50 81ST STREET REALTY LLC, ANTONIOS
FEGGOUDAKIS, LLC, and ANTONIOS
FEGGOUDAKIS,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Clay Martinez commenced the above-captioned action on July 15, 2020, against

Defendants 35-50 81st Street Realty LLC, Antonios Feggoudakis, LLC, and Antonios

Feggoudakis, asserting claims for unpaid overtime under the Fair Labor Standards Act, unpaid

straight and overtime wages under the New York Labor Law, and failure to provide appropriate

wage notices and statements under the New York Labor Law. (See generally Compl., Docket

Entry No. 1.) Plaintiff passed away during the pendency of the action, and, on January 19, 2021,

Defendants filed a Statement Noting a Party’s Death. (Statement Noting a Party’s Death, Docket

Entry No. 15.) The statement was served by ECF on January 19, 2021, (id.), and personally

served on Plaintiff’s widow Fatima Alencastro on February 3, 2021, (Proof of Service, annexed

to Letter to Judge Bulsara dated Feb. 9, 2021, as Ex. 1, Docket Entry No. 16-1). On June 1,

2021, Defendants moved to dismiss the action pursuant to Rule 25(a) of the Federal Rules of

Civil Procedure, which requires dismissal when a deceased party’s successor or representative

does not file a motion for substitution “within [ninety] days after service of a statement noting

the death.” Fed. R. Civ. P. 25(a)(1); Kotler v. Jubert, 986 F.3d 147, 153 (2d Cir. 2021); (Defs.’
Mot. to Dismiss, Docket Entry No. 19). The Court referred the motion to Magistrate Judge

Sanket J. Bulsara on June 2, 2021, (Order Referring Mot. dated June 2, 2021), and, by report and

recommendation dated June 21, 2021 (the “R&R”), Judge Bulsara recommended that the Court

dismiss the action with prejudice pursuant to Rule 25(a) and cautioned that failure to file

objections within fourteen days of service of the R&R “waives the right to appeal any judgment

or order entered by the District Court in reliance on [the R&R].” (R&R 4–5, Docket Entry No.

20.) The R&R was served on Plaintiff’s widow on June 22, 2021. (Aff. of Service, Docket

Entry No. 21.) No objections to the R&R have been filed and the time for doing so has passed.

 I.   Discussion

       A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “Where parties receive clear notice of the consequences, failure to

timely object to a magistrate’s report and recommendation operates as a waiver of further

judicial review of the magistrate’s decision.” Smith v. Campbell, 782 F.3d 93, 102 (2d Cir.

2015) (quoting Mario v. P & C Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002)); see also

Phillips v. Long Island R.R. Co., 832 F. App’x 99, 100 (2d Cir. 2021) (same); Almonte v. Suffolk

County, 531 F. App’x 107, 109 (2d Cir. 2013) (“As a rule, a party’s failure to object to any

purported error or omission in a magistrate judge’s report waives further judicial review of the

point.” (quoting Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003))); Sepe v. N.Y. State Ins. Fund,

466 F. App’x 49, 50 (2d Cir. 2012) (“Failure to object to a magistrate judge’s report and

recommendation within the prescribed time limit ‘may operate as a waiver of any further judicial

review of the decision, as long as the parties receive clear notice of the consequences of their

failure to object.’” (first quoting United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997);

and then citing Thomas v. Arn, 474 U.S. 140, 155 (1985))); Wagner & Wagner, LLP v. Atkinson,


                                                 2
Haskins, Nellis, Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010) (“[A] party

waives appellate review of a decision in a magistrate judge’s [r]eport and [r]ecommendation if

the party fails to file timely objections designating the particular issue.” (first citing Cephas, 328

F.3d at 107; and then citing Mario, 313 F.3d at 766)).

       The Court has reviewed the unopposed R&R and, finding no clear error, adopts the R&R

pursuant to 28 U.S.C. § 636(b)(1).

  II. Conclusion

       Accordingly, the Court dismisses the action with prejudice pursuant to Rule 25(a)(1) of

the Federal Rules of Civil Procedure. The Clerk of Court is directed to mail a copy of this Order

to Plaintiff’s widow and close this case.

Dated: July 8, 2021
       Brooklyn, New York


                                                       SO ORDERED:

                                                               s/ MKB

                                                       MARGO K. BRODIE
                                                       United States District Judge




                                                  3
